— Appeal from an order of Supreme Court, Erie County (Siwek, J.), dated July 9, 2002, which adopted the report of the Referee determining the officers of Hamlin Park Community & Taxpayers’ Association, Inc.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order of Supreme Court confirming the report of the Referee. Petitioner failed to comply with CPLR 4403 by moving to reject the report of the Referee within 15 days after the filing of the report and thus waived his present contentions (see Sroka v Sroka, 255 AD2d 897 [1998]). Present—Pine, J.P., Wisner, Scudder, Gorski and Lawton, JJ.